DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 12/20/2019 are acknowledged.
Claims 1-6, 8-11, 14-15, 17, 23-24, and 27-31 are pending for examination.
Claims 7, 12-13, 16, 18-22, 25-26, and 32-33 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical assembly for acquiring”, “one or more communication modules for transmitting, and “an attachment arrangement configured for physical attachment” in claim 1; “one or more communication modules for transmitting“ in claim 14; “an optical assembly configured for acquiring”, “an attachment arrangement for fixing”, and “an arrangement configured for associating” in claim 23; and  “a mechanism for displacing” in claim 27; .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  In regard to claim 17, “infra-red” should be read as “infrared”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11, 14-15 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims that depend directly or indirectly from claim 14 is/are also rejected due to said dependency.
In regard to claims 11 and 14, the claim recites “a generally planar forehead-engagement surface for physical engagement with the subject's forehead”. The phrase should be read as “a generally planar forehead-engagement surface configured for physical engagement with the subject's forehead” to avoid improperly defining the apparatus in relation to a living being.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 14 is/are also rejected due to said dependency.
In regard to claim 3, it is unclear what structure “the latter” refers to. Clarification is requested by amendments. 
In regard to claim 14, “the infrared sensor” lacks of sufficient antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-10, 23, and 27-31 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Raz et al. (WO 2013/156999 – applicant cited). In regard to claim 1, Raz discloses a device for medical examination in a subject (Figs. 1A-1B, 2-5, and 8-10 and associated descriptions) comprising a body (element 100, 200, 300, 400, 500, 900, and 1000, Figs. 1A-1B, 2-5, and 8-10 and associated descriptions) with integral sensors and is associated with or comprises an optical assembly for acquiring medical-related physiological data (sensors and optical assembly associated with element 100, 200, 300, 400, 500, 900, 970, and 1000, Figs. 1A-1B, 2-5, and 8-10 and associated descriptions; camera, Col 11 lines 4-31) and housing one or more communication modules for transmitting acquired data (Col 7 lines 15-20); and an attachment arrangement configured for physical attachment to a mobile communication device (element 11, Figs. 1A and 1B and associated descriptions; elements 200, 300, 510, 900, and 1050, Figs. 2-3, 5, 8-10 and associated descriptions; Col 4 lines 18-23); wherein the sensors comprise a temperature sensor and an acoustic sensor configured for recording physiological data (elements 930 and 940, Figs. 8-11 and associated descriptions; Col 11 lines 10-24)
In regard to claim 2, Raz discloses the attachment arrangement comprises at least two gripping elements configured for tight holding of opposite portions of the mobile device's frame (jacket 900, Figs. 8-10 and associated descriptions).
In regard to claim 5, Raz discloses the optical assembly is configured for coupling to a disposable hollow medical element for ear examination (element 210, 310, 920, 920A, and 1000, Figs. 2-3 and 8-10 and associated descriptions).
In regard to claim 6, Raz discloses the optical assembly is mounted on a portion moveable with respect to the body (elements 920, 920A and 1000, Figs. 8-10 and associated descriptions); wherein the movement of the movable portion is configured so as to fit the optical assembly over a camera of the mobile device (element 970, Figs. 8-10 and associated descriptions).
In regard to claim 8, Raz discloses the movable portion is protruding from a lateral edge of the body (Figs. 8-10 and associated descriptions).
In regard to claim 9, Raz discloses the movable portion has a lens depression configured for accommodating a protruding camera lens of the mobile device (Figs. 8-10 and associated descriptions).
In regard to claim 10, Raz discloses the optical assembly comprises a light source configured to illuminate a target tissue (Fig. 10 and associated descriptions; Col 11 lines 24-31).
In regard to claim 23, Raz discloses a device for medical examination in a subject (Figs. 1A-1B, 2-5, and 8-10 and associated descriptions) comprising an optical assembly configured for acquiring medical-related physiological data (element 970, Figs. 8-10 and associated descriptions; referring to claim 1 above); an attachment arrangement for fixing said device to a mobile communication device (jacket 900, Figs. 8-10 and associated descriptions); and an arrangement configured for associating the optical assembly with the camera of the mobile communication device (elements 920, 920A and 1000, Figs. 8-10 and associated descriptions).
In regard to claim 27, Raz discloses a mechanism for displacing the optical assembly in a plane parallel to that defined by the mobile communication device to bring it into alignment with said camera (elements 920, 920A and 1000, Figs. 8-10 and associated descriptions).
In regard to claim 28, Raz discloses the optical assembly has a lens depression configured for accommodating a protruding camera lens of the mobile device (Figs. 8-10 and associated descriptions).
In regard to claim 29, Raz discloses the device comprises a body and the optical assembly is mounted on a portion movable with respect to the body (Figs. 8-10 and associated descriptions; referring to claim 1 above).
In regard to claim 30, Raz discloses a body with integral sensors for capturing medical-related physiological data and housing one or more communication modules for transmitting acquired data (Figs. 8-10 and associated descriptions; referring to claim 1 above).
In regard to claim 31, Raz discloses the optical assembly is configured for coupling to a disposable hollow medical element (elements 920, 920A and 1000, Figs. 8-10 and associated descriptions; referring to claim 5 above); wherein the disposable hollow medical element is suitable for ear examination (elements 920, 920A and 1000, Figs. 8-10 and associated descriptions; referring to claim 5 above); and wherein the optical assembly comprises a light source configured to illuminate a target tissue (Fig. 10 and associated descriptions; Col 11 lines 24-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raz as applied to claims 1-2, 5-6, 8-10, 23, and 27-31 above, and further in view of Wang (USPN 5,457,745). In regard to claim 3, Raz discloses different type of attachment configurations (Figs. 1A-1B, 2-5 and 8-9 and associated descriptions) but does not specifically disclose at least one of the gripping elements being at an end of an arm extending from the body and slidable between extended and retracted positions and biased into the latter. 
Wang teaches an adjustable mobile phone holder (Figs. 1-4 and associated descriptions) comprises at least one of the gripping elements being at an end of an arm extending from the body and slidable between extended and retracted positions and biased into the latter (gripping elements 5, 33 and 43 slidable with associated arms, Figs. 1-4 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the attachment configuration/ device with the attachment configuration/ device as taught by Wang to yield predictable results, since both configurations/ devices are alternative equivalent attachment configurations facilitate holding/ attaching to a mobile phone. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.  

Claims 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raz as applied to claims 1-2, 5-6, 8-10, 23, and 27-31 above, and further in view of Fang et al. (USPGPUB 2016/0150976). In regard to claim 11, Raz discloses the body comprises a generally planar forehead-engagement surface for physical engagement with the subject's forehead (surface of element 940, Figs. 8-9 and associated descriptions; it is noted that the planer surface can be attached to the forehead or any surface of a subject), said portion defining a first plane (surface of element 940, Figs. 8-9 and associated descriptions) and a digital thermometer positioned at a distance from said first plane (element 930, Figs. 8-9 and associated descriptions) but does not specifically disclose the temperature sensor is an infrared sensor positioned at a distance from said first plane and defining a line at the center of its field of view that is normal to said first plane.
Fang teaches an attachment device for a mobile phone (Fig. 3A and associated descriptions) comprises an infrared thermal sensor (element 335, Fig. 3A and associated descriptions; [0050]) disposed on an outer surface of device, which is above the surface of the mobile phone (element 345, Fig. 3A and associated descriptions), wherein the defining a line at the center of its field of view that is normal to said first plane (a thermal sensor can point towards the target to receive thermal infrared signals, [0050]; it is implicit that the infrared sensor has a center field of view that is normal to the outer surface of the device or the phone). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Raz) to incorporate the infrared thermal sensor as taught by Fang at a suitable location of the device, since both devices are mobile phone attachment systems and one of ordinary skill in the art would have recognized that an infrared thermal sensor attached on a mobile phone facilitates obtaining temperature information of the target/ subject (see at least 3A-B and associated descriptions of Fang). The rationale would have been to capture thermal image(s)/ information of the target/ subject.
In regard to claim 14, Raz as modified by Fang discloses a device for medical examination in a subject (referring to claim 1 above) comprising a body with integral sensors for acquiring medical-related physiological data (referring to claim 1 above) and housing one or more communication modules for transmitting acquired data (referring to claim 1 above); wherein the sensors comprise a temperature sensor and an acoustic sensor configured for recording a physiological data (referring to claim 1 above); a generally planar forehead-engagement surface for physical engagement with the subject's forehead (referring to claims 1 and 13 above), said portion defining a first plane (referring to claims 1 and 13 above); and wherein the infrared sensor is positioned at a distance from said first plane and defining a line at the center of its field of view that is normal to said first plane (referring to claims 1 and 13 above).
In regard to claim 15, Raz as modified by Fang discloses the acoustic sensor is part of the forehead engagement surface (element 940, Figs. 8-9 and associated descriptions of Raz).

Allowable Subject Matter
Claims 4, 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC 101 rejection (claim 17), 35 USC 112(b) rejection (claims 4 and 17) and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest “one of the gripping elements is configured by an abutment on a surface of said body and the temperature sensor is housed within said abutment”; “the device comprises an attachment arrangement configured for physical attachment to a mobile communication device; wherein the attachment arrangement comprises at least two gripping elements configured for tight holding of opposite portions of the mobile device's frame; wherein at least one of the gripping elements being at an end of an arm extending from the body and slidable between extended and retracted positions and biased into the latter; and wherein one of the gripping elements is configured by an abutment on a surface of said body and the infra-red sensor is housed within said abutment” and “the attachment arrangement comprises at least two gripping elements configured for tight holding of opposite portions of a frame of the mobile communication device; wherein at least one of the gripping elements being at an end of an arm extending from the body and slidable between extended and retracted positions and biased into the latter; and wherein one of the gripping elements is configured by an abutment on a surface of said body and the temperature sensor is housed within said abutment”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791